Co fo HN DB On FP W YP

NM NO BO KOO KO KO HRD BRD DR mR eee
on DH OA RR YO NY KY OD Oo ODO HN HR A HR WD YP | OS

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 1 of 11

EFILING = Pb
Peter Strojnik (Sr.), IL E D . cs

7847 N. Central Ave. FER 7
Phoenix, Arizona 85020 —— 17 2020 f.
602-524-6602 fs \y y

— _ nan ShEEKe State TGOu
ps@strojnik.com i r ei ALPORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case No: NC
PETER STROJNIK (Sr.), C comin O I 0 Ss 9

Plaintiff, 1. Americans with Disabilities
Act
2. Discrimination in Public
VS, Accommodations (State
Law)
PACIFICA HOTEL PACIFIC, L.P. dba 3. Negligence
HOTEL PACIFIC,
JURY TRIAL REQUESTED

 

Defendant.

 

 

 

1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
U.S.C. §12101 ef seg. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (“ADA”), (2) California Unruh Civil
Rights Act, California Civil Code § 51, 52 (“Unruh”) (3) the California Disabled
Persons Act (“DPA”) and (4) common law of negligence per se.

PARTIES

2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA,
Unruh and DPA.

3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
and renal cancer, missing part of a limb (prosthetic right knee) and is therefore a

member of a protected class under the ADA and Unruh.

 

 
Oo CO JT HR A FP WD YP

mM NO NO BH NY DO KL KN DRO ER RE RE OO SES OO el
oO SI DH AW FP YH HO K&B CF CO Oo HID KH HA HP WD LY KF S&S

 

 

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 2 of 11

. Plaintiff suffers from physical impairments described above which impairments

substantially limit his major life activities. Plaintiff walks with difficulty and pain
and requires compliant mobility accessible features at places of public
accommodation. Plaintiff’s impairment is constant, but the degree of pain is episodic

ranging from dull and numbing pain to extreme and excruciating agony.

. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at

300 Pacific St., Monterey, CA 93940 which is a public accommodation pursuant to
42 U.S.C. § 12181(7)(A) and Unruh.
JURISDICTION

. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. $§

28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.

. Plaintiff brings this action as a private attorney general who has been personally

subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
CFR §36.501.

. This Court has continuing subject matter jurisdiction by virtue of, inter alia,

Plaintiff’s claim for equitable nominal damages.

9. Venue is proper pursuant to 28 U.S.C. § 1391.
10. The ADAAG AND Unruh violations in this Complaint relate to barriers to Plaintiffs

mobility. This impairs Plaintiff’s full and equal access to the Hotel which, in tum,
constitutes discrimination satisfying the “injury in fact” requirement of Article III of

the United States Constitution.

11. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the

Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff's
disability.

12. Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s

noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
individual who intends to return to a noncompliant facility suffers an imminent injury
from the facility's existing or imminently threatened noncompliance with the ADA, a
plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of

lack of access to the Hotel.

 
Oo CO “SN NWN A FR WY NO

NB NH KN KO HO bt BH NO ORO OO ee ee ee
oo sa HD A FP WD NYO K§ DS BO ODO AND HDB A BP W NY | G&S

 

 

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 3 of 11

COUNT ONE
Violation of Plaintiff’s Civil Rights under the ADA

13. Plaintiff realleges all allegations heretofore set forth.

14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and wheelchair assisted.

15. Plaintiff intended to visited the Monterey area in the September 26-27, 2019 time
frame.

16. Plaintiff consulted booking websites to determine which of the many places of
lodgings identify and describe mobility accessible features in the hotels and guest
rooms in enough detail to reasonably permit Plaintiff to assess independently whether
a given hotel or guest room meets his accessibility needs.

17. Plaintiff selected Defendant’s competitor and lodged there.

18.While lodging at Defendant’s competitor, Plaintiff encountered numerous
accessibility barriers. Therefore, Plaintiff visited Defendant’s Hotel to determine
whether its accessibility features would be adequate for Plaintiff's future intended
travel and lodging in the area.

19. At Defendant’s hotel, however, Plaintiff also encountered barriers to accessibility
These barriers are documented in Addendum A which is by this reference
incorporated herein.

20.The ADA and Unruh violations described in Addendum A relate to Plaintiff’s
disability and interfere with Plaintiffs full, equal and complete enjoyment of the
Hotel.

21.The removal of accessibility barriers listed above is readily achievable.

22. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation.

WHEREFORE, Plaintiff prays for all relief as follows:

A. Relief described in 42 U.S.C. §2000a — 3; and
B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

 
oO co ~F DW A Bh Ww NH —

NO Nw NH NHN KR NO KR BRO RO ee ee Oe ee
oO SI OO AH BP WH HN SH CO OO OU HT UNC NlUlU UB UL UUCULrKE CUD

 

 

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 4 of 11

C. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

D. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter III of the ADA; and

E. Equitable nominal damages; and

F. For costs, expenses and attorney’s fees; and

G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).

COUNT TWO
(Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)

23. Plaintiff realleges all allegations heretofore set forth.
24. Defendant has violated the Unruh by denying Plaintiff equal access to its public

accommodation on the basis of his disability as outlined above.

25. Unruh provides for declaratory and monetary relief to “aggrieved persons” who suffer
from discrimination on the basis of their disability.

26. Plaintiff has been damaged by the Defendant’s non-compliance with Unruh and is
thereby aggrieved.

27. Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other relief as the
Court considers appropriate, including monetary damages in an amount to be proven
at trial, but in no event less than $4,000.00 per encounter with each barrier to
accessibility.

28. Pursuant to Unruh, Plaintiff is entitled to costs and expenses in an amount to be proven
at trial.

WHEREFORE, Plaintiff demands judgment against Defendant as follows:
a. A Declaratory Judgment that at the commencement of this action Defendant was

in violation of the specific requirements of Unruh; and

 
oO C68 ~~ HR A BP W NHN —

NM NO NH BD KH BQO KR RD DRDO — eee ee ee
oo 4 HD A FP WH NH KH SBS OBO FB AN H A FP W NPY S| &S

 

 

Case 5:20-cv-01083-NC Document 1 Filed 02/11/20 Page 5 of 11

b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, a permanent injunction pursuant to Unruh which directs Defendant to
take all steps necessary to bring its accommodation into full compliance with the
requirements set forth in the Unruh, and its implementing regulations, so that the
Hotel facilities are fully accessible to, and independently usable by, disabled
individuals, and which further directs that the Court shall retain jurisdiction for a
period to be determined after Defendant certifies that its facilities are fully in
compliance with the relevant requirements of the Unruh to ensure that Defendant
has adopted and is following an institutional policy that will in fact cause
Defendant to remain fully in compliance with the law; and

c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
applicable, the payment of costs of suit; and

d. Order closure of the Defendant’s place of public accommodation until Defendant
has fully complied with the Unruh; and

e. For damages in an amount no less than $4,000.00 per encounter with barrier; and

f. For treble damages pursuant to Cal Civ. Code. §3345.

g. The provision of whatever other relief the Court deems just, equitable and
appropriate.

COUNT THREE
(Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)

29. Plaintiff realleges all allegations heretofore set forth.

30. Defendant has violated the DPA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above.

31.The DPA provides for monetary relief to “aggrieved persons” who suffer from
discrimination on the basis of their disability.

32. Plaintiff has been aggrieved by the Defendant’s non-compliance with the DPA.

 
—_

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 6 of 11

33.Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court
considers appropriate, including monetary damages in an amount to be proven at trial,
but in no event less than $1,000.00. Cal. Civ. Code § 54.3.

34. Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.
Cal. Civ. Code § 54.3.
WHEREFORE, Plaintiff demands judgment against Defendant as follows:

a. A Declaratory Judgment that at the commencement of this action Defendant was

Oo Oo SI DA A F&F WwW N

NO NHN NHN HN BR bY HN NO NO | HF S| FS FeO OS OO Stl Sl el
oo NN OH FP WD NY S| GF CO fF SI HDR DD BP WO KH HSH S&S

 

 

in violation of the specific requirements of Unruh; and

. Irrespective of Defendants “voluntary cessation” of the ADA violation, if

applicable, a permanent injunction pursuant to Unruh which directs Defendant to
take all steps necessary to bring its facilities into full compliance with the
requirements set forth in the Unruh, and its implementing regulations, so that the
facilities are fully accessible to, and independently usable by, disabled individuals
as required by law, and which further directs that the Court shall retain jurisdiction
for a period to be determined after Defendant certifies that its facilities are fully in
compliance with the relevant requirements of the Unruh to ensure that Defendant
has adopted and is following an institutional policy that will in fact cause

Defendant to remain fully in compliance with the law; and

. Irrespective of Defendants “voluntary cessation” of the ADA violation, if

applicable, the payment of costs of suit; and

. Order closure of the Defendant’s place of public accommodation until Defendant

has fully complied with the DPA; and

. For damages in an amount no less than $1,000.00 per violation per encounter; and
. For treble damages pursuant to Cal Civ. Code. §3345.

. The provision of whatever other relief the Court deems just, equitable and

appropriate.

 
mo Oo Oo IN DA FP WY LY

Nm bo BPO BO BO BD DD RD RO ee ee

 

 

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 7 of 11

COUNT FOUR
Negligence

35. Plaintiff realleges all allegations heretofore set forth.

36. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation.

37. Defendant breached this duty.

38. Defendant’s knowing, and intentional discrimination has worked counter to our
Nation’s goals enumerated in 42 U.S.C. 12101(a), causing Plaintiff damage.

39. By engaging in negligent conduct described herein, Defendant engaged in intentional,
aggravated and outrageous conduct.

40. Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

41. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

WHEREFORE, Plaintiff prays for relief as follows:

A. For finding of negligence; and

B. For damages tn an amount to be proven at trial; and

C. For punitive damages to be proven at trial; and

D. For such other and further relief as the Court may deem just and proper.

REQUEST FOR TRIAL BY JURY
Plaintiff respectfully requests a trial by jury in issues triable by a jury.
RESPECTFULLY SUBMITTED this 7 day of February, 2020.

PETER STROJNIK

Plaintiff

 
—

co OU mw HN DTD A FB WY WY

 

Case 5:20-cv-01083-NC Document 1 Filed 02/11/20 Page 8 of 11

ADDENDUM A

 

1 King Bed
495-s9-foot (46-sq-meter) room with a furreshed Osiconmy/patio

Layout - Laing room snd siting srs

Relax ~ Firepiace

internet - Free VFI

Entertainment - 424non TY eth premium channeis

Food & Drink - Reingersinr, minibar mecrowave, and cofzeffes
maker

Steep - Premium bedding and 8 cown duvet

Bathroom - Parisiy cpen Ssthroom, separate bathtub and shower,
betircbes, anc free tadefries

Practical - Safe, twin sofa bed. anc fee newspaper

‘Comfort - Ceting fan anc daly housekeecing

Accessibilty -Vyheaicnar scoessibe

Need to Know - No onbs (infant beds) or rodswayrextra beds

 

  

Sleeps 3 people (inctuding up to 2 chiidren) nymiabie
Bed choices Noo-Smoiing
® 1 King Bed Room is accessed via extenor cormdors
Extra beds available Connectingladinining rooms can be requestes. sunect to svallabitty
« Gots bed
Wheeohair accessible

Portiatly open bathroom. separate bathtub and shower, battwobes.
and fee todetries

i King Sed

Ceding fan and daily housexeeping

42-inch TV weth oremium channets

Refrigerator, minibar, microwave. snd coffee/tea maker

Free WRF:

Leving room and sitting area

No onds fifant beds) or rollawayfextra beds evailable

Room is ateessadt via exterior corridors. Connecting‘adjoming rooms
can De requested, subject tc availnadity,

405 5q feet

43 sq meters

Fumished oaiceny/patio

Safe, pin sofa bed, and free newspaper

Frapiace

Prema bedding and a down duvet

Hon-Smoong

More Info, 865-538-8117

 

 

 

NO PROPERTY ACCESSIBILITY INFORMATION

INSUFFICIENT ROOM DESCRIPTION

INSUFICIENT DISPERSION OF ACCESSIBLE ROOM

 

Identification of Specific Barrier in Plain Language: Booking websites fail to provide
information required by 28 CFR §36.302(e). It discloses nsufficietn dispersion of accessible
rooms and insuficient number of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access, and which
deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal access by failing
to identify and describe accessible features in the hotel and guest rooms in enough detail to
reasonably permit Plaintiff to assess independently whether the hotel or guest room meets his
accessibility needs.

 

  

 

The dates on each particular occasion on which Plaintiff encountered such barrier and
which deter Plaintiff from visiting Hotel: On or about September 21-22 2019
ae ; Seen yer : ra —

     

  

  

NO PROPERTY ACCESSIBILITY INFORMATION

 

 

 

 

 
So Oo IN DBD OH Fe WY YS

NM Bb Bw BM BH BO BR RD RDO
ao YN DN AH HR WY NY KY TD OBO FIN DH AH HR WY NY —& OD

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 9 of 11

 

INSUFFICIENT ROOM ACCESSIBILITY INFORMATION

 

ACCESSIBLE LUXURY JR SUITE KING BED

Enjoy all of the amenities of our luxury junior suite with the addition of
additional space, grab bars in the bathroom and hearing accessible features

(upon request).

 

 

 

PERSONAL BARRIER ECOUNTERS

   

  
  

 
 

 

handrails throu hout

Identification TInaccessible from street

 

 

       

  

         

No accessible parking Inaccessible check in Insebessible toute with né
closest to lobby S6Gnter signage to accessible route

 

 

 

 

 

 

 

 

 

 
co CO OH HN DAH KF WY LY

—_—

1]

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 10 of 11

 

 

      

 

   

— eee ene

naccessible route with no Improperly configured
signage to accessible route handails

 

 

 

 

 

 

       
           

No marked passenger drop
off zone

Route too steep — no
handrails

   

Accessible signage on
inaccessible route

 

     

Route too steep — no Inaccessible route with no
handrails signage to accessible route

 

 

 

 

 

10

 

 

 
Co Oe SN DR A FF YH NH

NO db KO KROQ KN BDO BD DR Rm mem mm mee met te et
oOo sn DN OA FF WD HO KSK& OF BO GBD nH KH A BP WO NY S| S&S

Case 5:20-cv-01083-NC Document1 Filed 02/11/20 Page 11 of 11

 

Identification of Specific Barrier in Plain Language: As indicate below each photo.

 

The dates on each particular occasion on which Plaintiff encountered such barrier and

 

which deter Plaintiff from visiting Hotel: On or about September 26-27, 2019

 

 

 

END

11

 

 
